Citation Nr: 0111973	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  99-05 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for migraine headaches.  

Entitlement to service connection for chronic obstructive 
pulmonary disease.  

Entitlement to service connection for asthma.  

Entitlement to service connection for tussive syncope.  

Entitlement to service connection for seizures due to an 
undiagnosed illness.  

Entitlement to service connection for tinea of the hands, 
groin and feet.  

Entitlement to service connection for a neuropsychiatric 
disorder classified as fatigue, major depression and post-
traumatic stress disorder.  

Entitlement to service connection for joint soreness due to 
an undiagnosed illness.  

Entitlement to service connection for hepatitis C.  

Entitlement to service connection for diarrhea due to an 
undiagnosed illness.  

Entitlement to service connection for a dental disorder.  

Entitlement to service connection for hemorrhoids.  

Entitlement to service connection for hiatal hernia.  

Entitlement to service connection for duodenitis.  

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1975, from August 1976 to August 1978 and from January to May 
1991.  He served in Southwest Asia from January to April 
1991, as a military police officer.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at North Little 
Rock, Arkansas.  

The issues of entitlement to service connection for fatigue 
due to an undiagnosed illness, a sleep disorder due to an 
undiagnosed illness, major depression with attention 
disorder, memory loss, insomnia, and loss of libido, and 
post-traumatic stress disorder have been certified to the 
Board separately.  Upon review of the pertinent evidence and 
the veteran's claim, the Board will consider these under one 
issue, which is rephrased as indicated:  Entitlement to 
service connection for a neuropsychiatric disorder classified 
as fatigue, a sleep disorder, major depression with attention 
disorder, memory loss, insomnia, and loss of libido, and 
post-traumatic stress disorder.  

The issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities is remanded at the end of this decision.  


FINDINGS OF FACT

1.  The veteran's current headache disability is diagnosed as 
migraine and is neither a manifestation of any undiagnosed 
illness nor a result of any inservice disease or injury.  

2.  Chronic obstructive pulmonary disease was first 
manifested during active service in Southwest Asia.  

3.  Asthma was first manifested during active service in 
Southwest Asia.  

4.  Tussive syncope resulted from a combination of chronic 
obstructive pulmonary disease and asthma that were first 
manifested during active service in Southwest Asia.  

5.  The veteran is not shown to suffer from a seizure 
disorder.  

6.  The veteran's current skin disability is diagnosed as 
tinea of the hands, groin, and feet and is neither a 
manifestation of any undiagnosed illness nor a result of any 
inservice disease or injury.  

7.  The veteran is not shown to suffer from any disability 
manifested by chronic joint soreness.  

8.  Hepatitis C is neither a manifestation of any undiagnosed 
illness nor a result of any inservice disease or injury.  

9.  The veteran is not shown to suffer from any disability 
manifested by chronic diarrhea.  

10.  A dental disorder manifested by loss of teeth (other 
than third molars) was first shown during active service in 
conjunction with gum disease less than 180 days after 
entrance into active service in January 1991; chronic 
periodontosis was not shown during or until more than 5 years 
following active service.  

11.  The veteran is not shown to suffer from hemorrhoids, 
following the complete cure of a thrombosed hemorrhoid 
treated during his second period of active service.  

12.  Hiatal hernia is neither a manifestation of any 
undiagnosed illness nor a result of any inservice disease or 
injury.  

13.  Duodenitis is neither a manifestation of any undiagnosed 
illness nor a result of any inservice disease or injury.  

14.  Major depression and post-traumatic stress disorder are 
attributable to service.  



CONCLUSIONS OF LAW

1.  Migraine was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service as an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.317 (2000).  

2.  Chronic obstructive pulmonary disease was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  

3.  Asthma was incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).

4.  Tussive syncope was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

5.  A seizure disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2000).

6.  Tinea of the hands, groin and feet was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service as an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.317 (2000).  

7.  A chronic disability manifested by joint soreness was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in service as an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.317 (2000).  

8.  Hepatitis C was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service as an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.317 (2000).  

9.  A chronic disability manifested by diarrhea was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in service as an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.317 (2000).  

10.  The requirements of service connection for treatment 
purposes, or otherwise, for dental disorders manifested by 
loss of teeth or chronic periodontosis are not met.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.317, 3.381 (2000).  

11.  Hemorrhoids were not incurred in or aggravated by active 
service, nor may they be presumed to have been incurred in 
service as an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.317 (2000).  

12.  Hiatal hernia was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service as an undiagnosed illness.   38 U.S.C.A. §§ 1110, 
1117, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.317 (2000).  

13.  A chronic disability manifested by duodenitis was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in service as an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.317 (2000).  

14.  Major depression and post-traumatic stress disorder were 
incurred in service.  38 U.S.C.A. §§ 1110; 1154(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that the veteran underwent 
regular dental examinations and treatment in the 1970's.  He 
had teeth #1 and 32 extracted in April 1977 and recovered.  
In January 1974 he had an encounter with law enforcement 
officers that resulted in multiple contusions and abrasions 
from blunt trauma of the right scapular, right anterior neck, 
the left neck, malar eminence and both wrist areas.  In July 
1974, he was treated for left great toe pain after a heavy 
object was dropped on it.  X-rays had shown no fracture.  He 
had tried to relieve pressure under the nail by sticking a 
pin into it and had had constant throbbing pain since.  In 
September 1974, he was treated for a cold, elevated 
temperature, chest congestion, clouded tympanic membranes, 
productive cough, headache, diarrhea, emesis, malaise, and 
throat inflammation.  The impression was upper respiratory 
infection.  He improved with treatment.  

On a general medical examination in August 1976, bilateral 
expiratory wheezes most likely due to smoking were shown.  
The lungs were clear.  In May 1977, he was treated for a sore 
throat, earaches, headache, sinus congestion and chest 
congestion.  His throat appeared inflamed and swollen and was 
painful on palpation.  The impression was throat infection of 
unknown etiology.  In June 1977, he was seen for complaints 
of hemorrhoids over three days.  A thrombosed hemorrhoid was 
observed.  This hemorrhoid reportedly was incised and he was 
placed on light duty for a week.  In August 1977, he was seen 
for a dizzy spell he experienced after he fell while he was 
running on asphalt.  He had pain upon palpation of the left 
side with ear pain, left ear pus, scrapes and asphalt burns 
on his left arm and left side of the lower abdomen.  The 
impression was possible fracture of the left pelvic area but 
later X-ray appeared normal.  

Harry A. Khasigian, M.D., reported in December 1982 that the 
veteran was being treated for a cervical spine fracture and 
would be in a brace for three months.  

On a service department general medical examination in June 
1988, the veteran complained of pain on walking and running.  
There was slight deformity of the right foot from an 
industrial injury in October 1987.  He also gave a history of 
a 1982 hairline fracture of C7, for which he was 
hospitalized.  He noted that he smoked cigarettes.  

Service medical records during active service in March 1991 
show that the veteran complained of having had gum disease, 
tooth loss, trouble eating and lower back pain when he had 
duty in Southwest Asia.  He also described fatigue, coughing, 
a sinus infection and nightmares or trouble sleeping.  
Insomnia and an intermittent smoker's cough were noted.  Low 
back pain reportedly began in mid-February 1991.  He could 
bend forward 80 degrees.  Chronic low back strain was the 
impression.  In April 1991, he showed inspiratory and 
expiratory wheezes of the lungs.  Sacroiliac joints were 
tender.  Low back range of motion was within normal limits 
and straight leg raising was negative.  The impressions were 
chronic low back pain, most likely secondary to sacroiliac 
joint strain, excessive dryness bronchitis and recurrent 
nightmares.  On an undated medical history form that was 
prepared sometime during or after 1989, he was shown to have 
or have had headaches, a closed head injury, and chest pain, 
cough and shortness of breath with dust exposure.  

VA outpatient treatment records dated in October 1991 reflect 
the veteran's complaints of coughing since his return from 
Southwest Asia.  It was noted that he smoked 3-4 packs of 
cigarettes a day.  He was taking Amoxicillin.  His pharynx 
was red and he had expiratory rhonchi.  The chest was 
radiographically normal.  Asthmatic bronchitis was diagnosed.  
In October 1992, a sliding hiatal hernia with reflux was 
shown.  It was noted that he was in status post Billroth 
resection with no marginal ulceration identified.  In 
November 1992, an impression of gastroesophageal reflux 
disease was entered.  

On VA outpatient clinical records dated in September 1994, 
the veteran complained of nightmares since the Persian Gulf 
War.  He stated that he had been in the military police and 
saw very traumatic events.  Chronic wheezing before and after 
bronchodilators was indicated.  Pulmonary function testing 
revealed moderate obstructive defect improving with 
bronchodilators.  A history of rashes on his hands and feet 
since May 1992, a history of chronic diarrhea every two weeks 
since 1991 but with no blood in stool, a history of 
occasional shortness of breath, paroxysmal wheezing and 
chronic, dry, nonproductive cough, and hiatal hernia by 
history for which he reportedly had stopped taking medication 
8 months previously were recorded.  It was noted that he had 
been on inhalers but had stopped in 1991.  

In October 1994, the veteran was seen by VA for a Persian 
Gulf evaluation.  He complained of fatigue, irritability, 
poor memory, poor concentration, poor libido, sleep 
disturbance, anxiety, rash on his hands and feet, heartburn, 
reflux, intermittent loose stools, coughing and shortness of 
breath.  He gave a history of taking an 
anti-depressant in the 1980's.  The impressions were fatigue 
probably secondary to depression, eczema, asthma, acid 
reflux, and chronic diarrhea probably secondary to 
fatigue/depression.  

David C. Munoz, M.D., reported in November 1994 that the 
veteran had positive testing for the hepatitis C antibody.  
This indicated that he had been infected with hepatitis C and 
might harbor the infectious hepatitis C virus.  

The veteran was hospitalized at St. Mary Corwin Regional 
Medical Center in December 1994 with a history of depression, 
hiatal hernia, gastritis, and asthma.  He was wheezing and 
short of breath.  There were bilateral expiratory and 
inspiratory wheezes.  The assessment included asthma, hiatal 
hernia with gastroesophageal reflux, and a history of 
depression.  

On a VA examination in January 1995, history was recorded 
that the veteran had been with the military police in 
Southwest Asia and his duties involved prisoners of war.  He 
was about 5 kilometers from Kuwait and 2 kilometers from 
Iraq.  He was exposed to heavy oil smoke.  He was not sure if 
he was exposed to depleted uranium.  The prisoners of war 
with whom he had contact reportedly were very dirty and 
possibly contaminated.  It was noted that he had been 
hospitalized for a fractured C7 in 1982.  He smoked 1/2 pack 
of cigarettes a day.  His complaints included headaches for 
the previous 4-5 months for which he had taken Ergotamine.  
He experienced shortness of breath walking on the treadmill.  
He noted the onset of shortness of breath on exertion about a 
year previously.  Asthma reportedly was diagnosed in 1994.  
He reportedly developed diarrhea around September 1991, which 
was intermittent until early 1994, when it became worse.  He 
stated that it had subsided in the previous year and was not 
a problem anymore.  

On the VA physical examination in January 1995, the veteran 
was described as well-developed, well-nourished, and 
apparently in moderate distress.  He was 5 feet 10 1/2 inches 
tall and weighed 236 pounds.  His skin was generally clear 
with normal turgor and no significant lesions.  He had upper 
dentures and 10 teeth in the lower mouth that were in poor 
condition.  The gums were within normal limits.  There was 
expiratory wheezing throughout the lung fields.  There was 
full range of motion of the upper and lower extremities.  
There was normal range of motion of the back without 
tenderness to palpation.  Extremity strength was intact.  The 
feet were normal except for a white powdery build-up with 
calluses on both soles.  Cranial nerves were intact.  Deep 
tendon reflexes reacted symmetrically in the upper and lower 
extremities.  Romberg was negative.  Gait was normal.  
Sensation was intact in the upper and lower extremities to 
soft touch and pinprick.  Hepatitis C test was positive.  An 
upper gastrointestinal X-ray series in December 1994 had 
revealed gastroesophageal reflux.  The final diagnoses were 
hepatitis C positive, moderately severe asthma, esophageal 
reflux, tinea pedis, and nonspecified chronic headaches 
status post fractured C7.  It was stated that chronic 
diarrhea was not a problem for the veteran.  

A VA hospital report in February 1995 indicated that the 
veteran had had headaches for 6 to 8  months, emesis 
associated with hiatal hernia and a history of adult asthma.  
It was noted that he was a 20 pack-year smoker.  Physical 
findings included peeling skin of the inner aspects of the 
feet, ten remaining lower teeth, and low pitched dry rales in 
the bronchial areas.  X-ray examination of the skull was 
normal.  Pre-brain wave therapy electroencephalogram was 
normal.  The diagnoses included asthma, hyperkeratosis of the 
feet, headaches of probable cluster type, missing teeth with 
an upper plate, hiatal hernia with reflux and dyspepsia, 
positive for hepatitis C antibody, and eczema of the hands 
and feet, heat-induced.  

James A. Farrier, M.D., a Board-certified neurologist, 
reported an examination of the veteran in July 1995.  History 
was recorded of the veteran's having been a military 
policeman and prisoner of war handler in the Gulf War.  He 
reportedly had had dysentery and lost several teeth when he 
was there.  His teeth reportedly just came loose and fell 
out.  He had a full denture on top.  He had been exposed to 
dead goats and camels.  He was always inhaling burning fuel.  
He drank water from desalination plants.  He had a chronic 
rash of the hands and feet, which often broke out in cracking 
and bleeding of the skin.  He had developed asthmatic attacks 
since the Gulf War.  He had chronic daily headaches.  He had 
developed an episode of vertigo.  He did not lose 
consciousness but he fell, sustaining a lacerated lip that 
had to be treated at an emergency room and sutured.  He had a 
later episode of vomiting during which he had another loss of 
consciousness.  He got gastroesophageal reflux when he bent 
over and had a history of hiatal hernia.  He reported attacks 
of vertigo in the previous two to three months.  He 
reportedly was involved in strip searches and body cavity 
searches of thousands of prisoners of war in the Gulf.  
Sometimes no surgical gloves were available.  He also worked 
in surgical wards protecting surgeons who were operating on 
wounded prisoners of war.  He was on Troxidone for depression 
and sleep and the dosage had been increased three to four 
months previously.  It was noted that he had recovered from 
the 1982 C7 fracture without sequelae.  He reportedly had 
been rendered unconscious in the accident and was out for 
about 5 hours.  He smoked a pack of cigarettes a day.  He 
reportedly had a bowel disorder characterized by alternating 
diarrhea and constipation.  He had episodes of fecal 
incontinence with diarrhea.  He took medication and used 
creams for itching and skin rash, Mylanta and Zantac for 
hiatal hernia, Ibuprofen for chronic recurrent headaches, 
inhalers for asthma, and cough medicine.  

Dr. Farrier's neurologic examination revealed normal station, 
gait, speech, cranial nerves, motor status, sensory status, 
head, neck, and reflexes.  Dr. Farrier stated that the 
veteran may be having dizziness or vertigo due to being 
slightly overdosed on Troxidone.  The impression was vertigo, 
possibly due to Troxidone overdose.  

A VA electroencephalogram report dated in August 1995 
indicated that the veteran had had chronic daily headaches 
for a year and 3 seizures, one of which was witnessed over 
the previous 2 weeks.  Magnetic resonance imaging of the 
brain had been normal.  The electroencephalogram was normal.  

An August 1995 skin examination by a private physician 
included a history given by the veteran of a skin disorder, 
which started shortly after he returned from Operation DESERT 
STORM in Southwest Asia.  A recent onset of asthma was 
recorded.  The skin examination revealed a macular 
erythematous eruption of the forearms with dyshidrotic deep-
seated vesicles on the fingers entirely consistent with 
atopic eczema.  There was hyperkeratosis of the heels with 
fissuring that reportedly might have been from pressure and 
friction when walking.  No evidence was seen of contact 
dermatitis or lupus erythematosus.  

In September 1995, Alfredo Vargas, M.D., reported that the 
veteran had had post-traumatic stress disorder, depression 
and eczema since August 1994.  

A VA Persian Gulf Referral Center examination was accorded 
the veteran in September 1997.  History was recorded that 12 
of the veteran's teeth just fell out while he was serving in 
the Persian Gulf.  He had had diarrhea and headaches.  He had 
trouble breathing and shortness of breath.  After being home 
about a year, he developed pustules with cracking bleeding of 
his hands and heels.  He had lesions on his extremities and 
trunk.  He began to have dizziness and headaches.  He 
complained of breathing problems, substernal chest pain and 
reflux, rashes, headaches, dizziness, and joint pain.  He had 
been told that he had hepatitis C.  On the physical 
examination, he had wheezes throughout all lung fields and a 
dry scaly appearance on the palms.  Pulmonary function tests 
revealed moderately severe obstructive airways disease with 
marked hyperinflation.  Chest X-ray showed mild changes 
consistent with emphysema.  Magnetic resonance imaging of the 
brain and the cervical spine were normal.  Electromyogram and 
nerve conduction velocity studies were normal.  Tinea pedis 
and dyshidrosis versus secondary tinea pedis were revealed.  
Gastroesophageal reflux disease was confirmed.  A history of 
headaches was noted.  The final diagnoses included chronic 
obstructive pulmonary disease, gastroesophageal reflux 
disease, hepatitis C, hiatal hernia, headache, tinea pedis, 
and dyshidrosis versus secondary tinea pedis.  

On a VA skin examination in December 1997, history was 
recorded of treatment for eczema and dermatophytosis since 
1994.  Tinea of the groin and feet was diagnosed.  

On a VA dental examination in December 1997, the veteran gave 
a history of loosening and extraction of 11 upper teeth while 
he was in Iraq.  A full upper denture was provided by VA in 
December 1994.  Full temporomandibular joint function was 
limited (mastication interference) by loss of teeth.  There 
was no displacement or occlusion except for teeth #20 and 21 
in cross bite with the complete upper denture.  No cicatrix, 
muscle injury, loss of bone, or loss of sensation was 
indicated on the physical examination but teeth # 17, 20-28 
showed evidence of radiographic bone loss.  Replaceable 
missing teeth were #2-15, 18-19, 9-31.  Nonreplaceable teeth 
were #1, 16, and 32.  He had a satisfactory complete 
maxillary denture.  He had heavy calculus and debris on the 
teeth from poor oral hygiene.  There was periodontosis in the 
mandibular teeth with mobility of teeth #23-26.  The 
impressions were periodontosis due to poor oral hygiene and 
acquired loss of teeth.  

On a VA neurologic examination in December 1997, the 
veteran's reports of seizures, headaches and memory loss 
(which also had a psychological component) were evaluated.  
He gave a history of a syncopal episode in August 1994 that 
resulted in the loss of his job.  He reported infrequent 
episodes of syncope since then.  The last one occurred in 
June 1997.  The one before that occurred in October 1995.  At 
least two of the episodes were definitely associated with 
prolonged bouts of coughing.  Many had been witnessed and no 
witness had described any convulsive activity.  He reportedly 
had had extensive neurological evaluations and, in September 
1997, it was noted that magnetic resonance imaging of the 
brain was normal.  He stated that his headaches had their 
onset in 1994 and he had three headaches a week.  They were 
not preceded by any type of aura.  They began on the left 
side as a pressure-like sensation and became bilateral with 
squeezing and pressure-like sensations, and throbbing.  He 
sometimes had accompanying nausea and, occasionally, visual 
scotomata.  He had vomited on occasion.  He described 
photophobia and phonophobia.  He was having a headache as he 
was being examined.  He took Cafergot with incomplete relief.  
He denied significant head trauma and a family history of 
headache.  The cervical spine fracture with treatment by 
fixation in a halo was noted.  Cervical spine magnetic 
resonance imaging had been normal.  The physical findings 
showed that the pupils were equal and reactive to light.  
Visual field and extraocular movements were full.  There were 
no papilledema, facial weakness, sensory loss, tongue 
weakness, and ataxia.  Gag reflex was intact.  Strength and 
muscle tone were within normal limits.  Pain, touch and 
proprioception senses were intact.  Biceps, triceps, and 
Achilles tendon reflexes were 1+ and symmetrical.  Patellar 
tendon reflexes were 2+ and symmetrical.  Plantar responses 
were flexor bilaterally.  The impressions were probable 
tussive syncope with onset in 1994, and most recent syncopal 
episode in June 1997 and history not suggestive of a seizure 
disorder, migraine with onset in 1994 neurological 
examination within normal limits and mild cognitive 
impairment that could be secondary to substance abuse with 
reference to the psychological examination.  

On a VA general medical examination in December 1997, the 
veteran was asked about his chronic fatigue allegations and 
stated that he was tired all the time.  He slept an average 
of 3-4 hours a night.  He denied napping during the day.  He 
was unemployed and spent the day working in his craft shop, 
fishing and doing yard work.  Chronic obstructive pulmonary 
disease with dyspnea at rest, an inability to walk more than 
150 feet, inability to run, elevated head of the bed and 
smoking 1/2 pack of cigarettes a day were described.  He also 
used inhalers for asthma four times a day with little relief.  
When asked about diarrhea, he stated that he had a loose, 
watery stool twice a week.  He had gained 15 pounds in the 
previous 6 months.  He denied melena.  He had no food 
intolerance.  Hiatal hernia with reflux with daily dyspepsia 
and only moderate relief from antacids was noted.  He denied 
hemorrhoids although he had alleged their existence 
elsewhere.  Hepatitis C was asymptomatic.  When asked about 
joint soreness, he complained of intermittent pain and 
stiffness of the shoulders and hips.  The remainder of the 
history was termed unremarkable and he did not take pain 
medication.  Except for wheezes of the lungs, the physical 
examination was normal.  Hip and shoulder examinations were 
normal with full range of motion of these joints.  X-ray 
examinations of the shoulders, hips, chest were normal.  No 
acute cardiopulmonary disease was seen.  
Hiatus hernia with gastroesophageal reflux and probably 
duodenitis was indicated from upper gastrointestinal X-ray 
series.  The final diagnoses included alleged chronic fatigue 
that was not documented on history, chronic obstructive 
pulmonary disease, no diagnosis made on the allegation of 
diarrhea, earlier alleged hemorrhoids denied by veteran and 
not found, hiatal hernia with duodenitis, asymptomatic 
hepatitis C, and no diagnosis made on the allegation of joint 
soreness.  

A May 1998 award of Social Security disability benefits 
showed that the veteran had chronic obstructive pulmonary 
disease, hepatitis C, chronic headaches, and tinea pedis.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §3.303(d) (2000).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

An injury during service may be verified by medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and where an opinion 
is used to link the current disorder to a cause during 
service, a competent opinion of a medical professional is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317 
(2000).  According to 38 C.F.R. § 3.317(a)(2), objective 
indications includes both signs in the medical sense of 
objective evidence perceptible to an examining physician and 
other non- medical indicators capable of independent 
verification.  While objective indications appear to 
contemplate evidence other than the veteran's own statements, 
the veteran's own statements concerning non-medical 
indicators may be sufficient if such indicators are 
reasonably capable of independent verification.  See 
VAOPGCPREC 4-99 (1999).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Signs or symptoms 
which may be manifestations of undiagnosed illness include, 
but are not limited to: fatigue, signs or symptoms involving 
skin, headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(2000).  

There is another standard that must be addressed; the benefit 
of the doubt.  When all the evidence is assembled, the 
Secretary, is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Headaches

The service medical records reflect the veteran's complaints 
of headaches, but in conjunction with other symptoms of upper 
respiratory infection and a sore throat.  The veteran's 
current headache symptomatology has been diagnosed as 
migraine and has been consistently shown to have arisen in 
1994, after he was separated from active service.  As a 
diagnosed disorder, migraine cannot be considered a 
manifestation of an undiagnosed illness.  There is no 
independent and objective medical evidence that his current 
headache disability is indicative of an undiagnosed illness.  
Moreover, it was not shown during or until a few years 
following active service.  His contentions to the contrary 
notwithstanding, his headaches are not shown to be due to any 
inservice disease or injury, to include any incidence of his 
duty in the Persian Gulf.  It must be medically established, 
beyond his contentions and subjectively reported 
symptomatology/history of headaches, that migraine is 
traceable to active service to meet the requirements of 
service connection.  Such requirements are not met in this 
case.  

Chronic Obstructive Pulmonary Disease, Asthma & Tussive 
Syncope

The veteran started to have complaints of coughing described 
as a smoker's cough and showed inspiratory and expiratory 
wheezes during active service in 1991.  Bronchitis was 
identified.  Sometime after 1989, he also registered 
complaints of chest pain, cough and shortness of breath.  VA 
clinical records in 1991 indicated his history of coughing 
since he left Southwest Asia and the findings were diagnosed 
as asthmatic bronchitis.  Coughing and wheezing have been 
relatively continuous manifestations on physical examinations 
since that time, and the relevant diagnoses have been chronic 
obstructive pulmonary disease and asthma.  While asthma may 
be considered a disease of allergic etiology, it was not 
shown prior to active service in 1991.  Chronic disability 
diagnosed as chronic obstructive pulmonary disease and asthma 
are shown to have been manifested by coughing and wheezes 
during active service and, thus, may be considered service 
connected.  

Tussive syncope is a disease entity defined as fainting as a 
result of a coughing spell, caused by increased intrathoracic 
pressure diminishing venous return to the heart, thus 
lowering cardiac output.  It most often occurs in heavy set 
male smokers who have chronic bronchitis.  STEDMAN'S MEDICAL 
DICTIONARY at 1721
(26th ed. 1995).  Chronic coughing and bronchitis were first 
manifested during the veteran's active service in 1991.  Even 
though tussive syncope was not identified until 1997, its 
cause is shown to have had its inception during active 
service, that is, chronic coughing spells/bronchitis.  There 
is no medical evidence that separates tussive syncope from 
the constellation of respiratory disorders that are shown to 
have arisen during active service.  


Seizure Disorder

The veteran's fainting symptomatology have been diagnosed as 
tussive syncope.  Multiple neurologic tests, including 
electroencephalograms and magnetic resonance imaging, have 
failed to detect the presence of any seizure disorder, due to 
an undiagnosed illness or otherwise.  No convulsive 
symptomatology have been clinically confirmed, or even 
described by the veteran or any witness to his fainting 
spells.  In the absence of a clinically identifiable seizure 
disorder, the requirements of service connection are not met.  

Skin Disorder

The service medical records show no skin abnormality except 
for that associated with cuts and bruises from a physical 
encounter with law enforcement officials in the mid-1970's 
and the scraps and burns sustained from a fall in 1977.  
These temporary skin injuries healed without residual 
disability shown.  The first indication of current skin 
disease was on the VA Persian Gulf examination in October 
1994.  The veteran complained of a rash of the hands and 
feet.  Eczema was diagnosed, without specific location shown.  
On the VA physical examination in January 1995, there was 
skin symptomatology on the feet only, diagnosed as tinea 
pedis.  Eczema of the hands and feet with hyperkeratosis of 
the feet were shown in February 1995.  In August 1995, atopic 
eczema reportedly affected the hands and hyperkeratosis of 
the heels was identified.  The veteran stated that these skin 
maladies started soon after he returned form the Persian 
Gulf.  On the VA Persian Gulf examination in September 1997, 
he recalled that his skin symptomatology began about a year 
following active service.  That examination diagnosed tinea 
pedis and dyshidrosis.  The VA examination in December 1997 
diagnosed tinea of the feet and groin with treatment of 
eczema and dermatophytosis since 1994.  Tinea pedis was the 
diagnosis on the Social Security award report in May 1998.  

The veteran is not shown to have an undiagnosed illness with 
skin manifestations traceable to his Persian Gulf service, or 
otherwise.  The latest diagnosis for his skin malady is tinea 
pedis, which has been repeatedly diagnosed since early 1995.  
Tinea of the hands has also been diagnosed.  The medically 
reported onset of this disease was in 1994, and this is 
consistent with the veteran's statement about the initial 
skin symptomatology.  The earliest reported history places 
its onset not earlier than about a year following active 
service.  The various diagnoses have included eczema and 
dermatophytosis.  The point is that his skin disease is a 
diagnosed disability entity and not medically shown to be 
traceable to active service.  As a diagnosed disability 
entity, tinea of the hands and feet and eczema are not 
subject to presumptive service connection as an undiagnosed 
illness with skin manifestations on the basis of his Persian 
Gulf service.  It is not otherwise shown to have been present 
during active service, and is not medically indicated to be 
traceable to any inservice disease or injury, event or 
circumstance.  

Joint Soreness (Undiagnosed)

During active service, the veteran is shown to have suffered 
from various joint maladies, that included scapular, neck and 
wrist injuries in 1974, a toe injury in 1974, and arm and 
pelvic injuries in 1977.  In 1991, he complained of low back 
pain that he had experienced since his duties in Southwest 
Asia, and chronic low back strain was the recorded clinical 
impression.  Chronic low back pain secondary to sacroiliac 
joint strain was also described and tender sacroiliac joints 
were revealed on physical examination.  In addition, there 
were right foot and cervical spine injuries sustained between 
periods of active service, but these were not shown to be 
symptomatic during the periods of active service.  

Subsequent to service, the veteran registered no joint 
complaints until the Persian Gulf examination in 1997.  
Previous physical examinations of the musculoskeletal system 
by VA and also by Dr. Farrier in 1995 revealed no complaint, 
finding or diagnosis of any joint abnormality.  The back, 
specifically, was normal.  The Persian Gulf examination in 
September 1997 showed normal magnetic resonance imaging of 
the cervical spine and normal electromyogram and nerve 
conduction velocity studies.  The VA neurologic examination 
in December 1997 was negative for any adverse joint 
symptomatology.  The VA general medical examination in 
December 1997 reflected the veteran's complaints of pain and 
stiffness of the shoulders and hips, but all the objective 
hip and shoulder findings, to include X-ray examinations, 
were normal.  Significantly, the examiner stated that there 
was no diagnosis made on the allegation of joint soreness.  
In other words, there is no objective, independently 
verified, evidence of any chronic joint disability, 
undiagnosed or otherwise.  Without any current disability 
manifested by joint soreness, there is no basis for service 
connection.  The veteran does not have an undiagnosed illness 
and service connection is not warranted.  

Hepatitis C

The service medical records show no complaint, finding or 
diagnosis of any liver abnormality.  Apparently on routine 
testing in November 1994, hepatitis C was revealed.  Southern 
Colorado Family Medicine Progress Notes dated in November 
1994 indicate that the veteran had donated blood two months 
previously when liver function tests had been elevated.  
Blood work reportedly done before he left for the Persian 
Gulf had been within normal limits.  He denied any blood 
transfusions or high-risk activities.  Repeated liver 
function tests were normal but his hepatitis panel was 
positive for the hepatitis C antibody.  He denied any 
recently previous episode of flu-like syndrome, recently 
previous episode of jaundice, abdominal pain or discomfort.  
He denied any type of initial prodrome in which he could have 
known that he contracted hepatitis C.  He stated that he had 
been checked in the military for this malady and the results 
had been negative.  

There is no medical evidence that hepatitis C had its 
inception during active service, to include the veteran's 
stay in the Persian Gulf.  In fact, it has not been 
clinically indicated when this disease could have been 
contracted.  It is shown to be currently asymptomatic.  The 
veteran has related Persian Gulf experiences that could have 
given rise to the disease, but no physician has commented on 
this possibility.  Hepatitis C is not shown to be 
particularly endemic to the Persian Gulf, and this has not 
been contended.  It simply cannot be determined on the 
current record, or any suggested source not of record, where 
and when he was exposed to hepatitis C.  

Obviously, hepatitis C is a diagnosed clinical entity that, 
as such, is not subject to presumptive service connection on 
the basis of an undiagnosed illness of the liver relative to 
the veteran's Persian Gulf service.  It is shown to have been 
manifested not earlier than 1994.  It is not independently 
verified or medically shown to have developed as the result 
of any injury, disease, event or circumstance of his service, 
including his Persian Gulf service.  

Diarrhea (Undiagnosed)

Diarrhea is defined as an abnormally frequent discharge of 
semisolid or fluid fecal matter form the bowel.  STEDMAN'S 
MEDICAL DICTIONARY at 476 (26th ed, 1995).  The service 
medical records show no evidence of diarrhea, except in 
conjunction with an upper respiratory infection.  Following 
service, the veteran's first complaint of diarrhea was in 
October 1994, on the VA Persian Gulf examination, and chronic 
diarrhea probably due to fatigue/depression was 
"diagnosed."  On the VA examination in January 1995, he 
stated that diarrhea had started to be a problem in 1991, had 
been intermittent until 1994, when it became worse, and then 
had subsided and was no longer a problem.  At that time, he 
weighed 236 pounds and was 5 feet, 10 1/2 inches tall.  The 
diagnosis was expressed that diarrhea was no longer a 
problem.  Then, in July 1995, Dr. Farrier described that the 
veteran had a bowel disorder characterized by alternating 
diarrhea and constipation.  This apparently was history 
recorded from the veteran.  When asked about diarrhea on the 
VA examination in December 1997, he stated that he had a 
loose, watery stool twice a week.  He reportedly had gained 
15 pounds in the previous six months.  The examiner made no 
diagnosis on the allegation of diarrhea.  

The veteran's subjective and varying description of symptoms 
of "diarrhea" notwithstanding, there is a real question as 
to whether he has ever had chronic diarrhea, as a 
manifestation of an undiagnosed illness, or otherwise.  At 
least since 1995, he himself has described it as no problem 
or, as of the 1997 examination, a loose, watery stool twice a 
week.  The examiner in 1995 confirmed no problem with 
diarrhea and the examiner in 1997 could not make any 
diagnosis relative to diarrhea, even as an undiagnosed 
illness.  The symptoms described by the veteran do not depict 
diarrhea as a chronic disability from which he currently 
suffers.  The examiner in 1997 could not make a diagnosis of 
diarrhea on the basis of the veteran's allegation of a loose, 
watery stool twice a week.  Hence, the Board concludes that 
chronic diarrhea, as an undiagnosed illness or otherwise, is 
not independently verified or medically detectable on the 
basis of the complete evidence, and, as such, cannot be 
service connected.  

Dental Disorder-Tooth Loss (Undiagnosed)

At the time the veteran submitted his dental claim, 
regulations provided that service connection would be granted 
for disease or injury of individual teeth and the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a) (1998).  
Subsequent to submission of all evidence and issuance of the 
Statement of the Case in February 1999, the regulations 
governing service connection and outpatient treatment of 
dental disabilities were amended, effective June 8, 1999.  
The Board will proceed with its decision despite these 
revisions, however the veteran and his claim will not be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Prior to amendment, the regulations provided, at 38 C.F.R. 
§ 4.149, that treatable carious teeth and replaceable missing 
teeth could be considered service-connected solely for 
purposes of establishing eligibility for outpatient dental 
treatment.  38 C.F.R. § 4.149 (1998).  This definition is 
retained in the amended regulations, but now appears at 38 
C.F.R. § 3.381(a) rather than at 38 C.F.R. § 4.149, which has 
been removed.  38 C.F.R. § 3.381 now also provides that the 
rating activity will consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred in 
or aggravated in the line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b) (2000).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are defined as non-disabling conditions, 
and could be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  38 C.F.R. § 4.149 (1998).  The 
Board notes that the definition previously found in 38 C.F.R. 
§ 4.149 now appears at 38 C.F.R. § 3.381(a) (2000).  

Effective June 8, 1999, the provisions of 38 C.F.R. § 3.382 
were recodified at 38 C.F.R. § 3.381.  The relevant 
provisions of this regulation indicate that the following 
will not be service connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) 3rd molars, 
unless disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or in- 
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(e) (2000).  

The service medical records show that the veteran underwent 
extraction of third molars # 1 and 32 during active service 
in 1977.  The pertinent dental records do not disclose 
whether there was any dental disease or trauma involved.  The 
extraction of these third molars was not related to combat.  
Since disease, trauma and/or combat is not implicated in the 
extraction of these particular teeth, they may not be service 
connected because of the exceptions to service connection 
under 38 C.F.R. § 3.381(e)(3) (2000).  

The veteran's complaints of tooth loss in March 1991 were in 
conjunction with gum disease.  The record contains a notation 
that he had gum disease and tooth loss while he was in 
Southwest Asia on that dated service medical record.  This is 
positive evidence that his loss of teeth was coincident with 
gum disease less than 180 days previously.  Between the 
inservice complaint of tooth loss and the postservice report 
of upper dentures and ten remaining teeth in January 1995, 
there is no medical evidence of additional tooth 
extraction/loss.  The ten teeth in the lower mouth were in 
poor condition in January 1995.  On Dr. Farrier's July 1995 
examination, the veteran indicated that his teeth just 
loosened and fell out when he was in Southwest Asia and he 
did not refute his earlier, more contemporaneous statement of 
March 1991 that gum disease was involved or at least 
coexisted with such tooth loss.  On the VA Persian Gulf 
examination in September 1997, he specified that 12 of his 
teeth loosened and fell out while he was in Southwest Asia.  
He indicated that he had lost 11 upper teeth during his 
service in Southwest Asia on the VA dental examination in 
December 1997.  In addition to third molars #1, 32, and 16, 
he has missing teeth # 2-15, 18-19, and 9-31.  It is not 
medically indicated that the loss of these teeth was not due 
to periodontal disease that he contracted in Southwest Asia, 
as he originally indicated.  Under these circumstances, the 
Board concludes that the veteran's tooth loss, other than 
third molars #1, 32 and 16, cannot be causally separated from 
coexisting gum disease.  He has never refuted the existence 
of gum disease at the time he sustained tooth loss in 
Southwest Asia.  

As for periodontosis due to poor oral hygiene, this was not 
identified until 1997 and is not shown to have been a chronic 
disability during active service; nor is it an undiagnosed 
disability that would be subject to presumptive service 
connection based on the veteran's Persian Gulf War service.  

Hemorrhoids

The only medical evidence of hemorrhoids occurred during 
active service in June 1977 when a thrombosed hemorrhoid was 
detected and treated, with no indication of any disabling 
residual.  On the VA examination in December 1997, the 
veteran denied hemorrhoids, although he had claimed them 
elsewhere in the record.  He denies having hemorrhoids.  
Without any current evidence of hemorrhoids, the requirements 
for service connection are not met.  IN the absence of 
current disability, there can be no valid claim.

Hiatal Hernia & Duodenitis (Undiagnosed)

The first medical showing of hiatal hernia was reported in 
October 1992.  It was described as a sliding hiatal hernia 
with reflux.  It also was noted that he had undergone a 
Billroth resection with no marginal ulceration.  The cause of 
this surgery was not identified.  Gastroesophageal reflux 
disease was diagnosed in November 1992.  In September 1994, 
the veteran gave a history of having stopped taking 
medication for hiatal hernia 8 months previously.  
Gastroesophageal reflux was confirmed on upper 
gastrointestinal X-ray series by VA in January 1995.  Emesis 
and dyspepsia were associated with hiatal hernia during VA 
hospitalization in February 1995.  Probable duodenitis was 
indicated by gastrointestinal X-ray series in December 1997.  
The diagnosis was termed hiatal hernia with duodenitis.  

While the diagnosis of hiatal hernia with reflux and hiatal 
hernia with duodenitis has been confirmed, neither hiatal 
hernia nor duodenitis has been medically identified as due to 
an undiagnosed gastrointestinal illness.  Hiatal hernia, 
duodenitis and gastroesophageal reflux disease are diagnosed 
disease entities.  As such, the disability entities could not 
be considered manifestations of an undiagnosed 
gastrointestinal illness.  Hiatal hernia, duodenitis, or 
gastroesophageal reflux disease was not present during active 
service or a manifestation of any undiagnosed illness.  
Likewise, the disability entities have not been medically 
traceable to any injury, disease, event, or circumstance of 
active service.  

Psychiatric Disorder

The veteran first complained of fatigue, nightmares and 
trouble sleeping during active service in March 1991.  
Recurrent nightmares were described in April 1991.  VA 
outpatient clinical records dated in December 1992 show his 
complaints of dreams related to his Persian Gulf experiences 
handling prisoners of war, difficulty sleeping, anxiety, 
preoccupation about going to sleep because he was afraid of 
his dreams, feeling lethargic and crying.  Post-traumatic 
stress disorder was to be 
ruled-out.  In September 1994, he complained of recurrent 
nightmares since his return from active duty in Southwest 
Asia.  He stated that his military police duties involved 
traumatic events.  

In October 1994, he registered complaints of fatigue, 
irritability, poor memory, poor concentration, poor libido, 
sleep disturbance and anxiety on a VA Persian Gulf 
examination.  He also reported a history of taking anti-
depressants in the 1980's.  He reportedly suffered from 
flashbacks, major depression with suicidal ideation, and loss 
of appetite.  The impressions included fatigue secondary to 
depression.  In November 1994, Southern Colorado Family 
Medicine Progress Notes reveal that he lost his construction 
job in August 1994 because of decreased attentiveness, 
activity, alertness and because of somnolence and lethargy.  
He was on Prozac for depression.  A history of depression was 
noted during a period of hospitalization in December 1994.  
On a VA examination in January 1995, he stated that he had 
become depressed after his active service in the Persian 
Gulf.  He was bothered by his memories of the war.  He worked 
in a field hospital where he stood guard over prisoners of 
war coming off of anesthesia and sometimes they had to be 
restrained as they became violent.  He reportedly had 
witnessed "arms and legs" sticking out of mud, several dead 
bodies, and people who had been badly burned, especially 
Kurdish children who had burned faces.  Major depression, 
recurrent, was diagnosed.  On Dr. Farrier's July 1995 
examination, the veteran stated that he often awakened and 
could not get back to sleep because of recurrent thoughts.  
He reportedly was involved with finding some Kurdish 
civilians, women and children, who had been massacred by 
Saddam's troops.  Post-traumatic stress disorder and 
depression were reported by Dr. Vargas in September 1995.  

During VA hospitalization in September 1997, sleep laboratory 
results revealed psychophysiologic insomnia and dyssomnia due 
to psychiatric and medical conditions.  His psychiatric 
difficulties were reported as possibly contributing to 
cognitive impairment in the areas of verbal memory, 
concentration and speed of information processing and higher 
level thinking and analysis.  A psychiatric consultation was 
performed and the findings were post-traumatic stress 
disorder secondary to Persian Gulf-related trauma, bipolar 
disorder, not otherwise specified, provisional, with 
depression, mood swings (possibly related to neurotoxicity 
due to potential exposure to Sarin and cyclosarin), and 
transient hypomanic-type symptoms, and a cognitive disorder 
not otherwise specified with short-term memory problems.  

On the VA psychiatric examination in December 1997, the 
veteran gave a history of nightmares, anger, wanting to be by 
himself, and an inability to stand being around others.  His 
nightmares concerned burns on children he saw during the 
Persian Gulf War and his duties in a surgical center where 
the prisoners of war came out of anesthesia and attacked the 
doctors.  He stated that he thought about the war all the 
time.  He recalled seeing tanks and bodies all over the 
place.  He reported being startled easily by fireworks, cars 
backfiring and the noise from something being dropped.  When 
he was startled, he would hit the ground, crawl under the bed 
and described this as very embarrassing.  He never went to a 
restaurant.  He shopped for groceries once a month and was in 
and out as quickly as possible.  He avoided watching war 
movies because they upset him.  His most traumatic memory was 
that of seeing dead Kurdish babies along the side of the 
road.  He described symptoms including an inability to 
concentrate, liking to be alone, the absence of any social 
contacts, and loss of libido partly because he felt 
worthless.  The mental status evaluation indicated virtually 
no eye contact, dysphoria, tearfulness, increasing upset on 
talking about experiences during the Gulf War, depression, 
and limited insight.  The diagnoses were chronic post-
traumatic stress disorder and moderate, single episode, major 
depressive disorder.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2000); a link, 
established by medical evidence, between the veteran's 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f) (2000).  

The veteran provided stressor information in support of his 
claim for service connection for post-traumatic stress 
disorder.  The diagnosis of post-traumatic stress disorder 
has been made based on the veteran's claims of inservice 
stressors.  It is confirmed that he was a military police 
officer in Southwest Asia during the Persian Gulf War.  Under 
the guidelines of 38 U.S.C.A. § 1154(a), the place, type, and 
circumstances of his service as shown by his service record, 
his medical records and all pertinent medical and lay 
evidence are consistent with his claimed inservice stressors 
that have been medically identified as supportive of the 
diagnosis of post-traumatic stress disorder.  Likewise, the 
initial symptomatology of fatigue, sleep difficulties, and 
nightmares occurred during active service.  Postservice 
clinical evidence with respect to his Persian Gulf 
experiences includes the additional symptomatology of 
irritability, poor memory, poor concentration, poor libido, 
anxiety, flashbacks, depression, suicidal ideation, loss of 
appetite, and decreased attentiveness, activity, and 
alertness because of somnolence and lethargy.  The 
interrelated psychiatric diagnoses have been post-traumatic 
stress disorder and major depressive disorder.  The Board 
finds that a preponderance of the evidence supports the 
development of this multi-faceted and commingled 
neuropsychiatric disability entity to have begun during his 
active service.  

To the extent that the veteran has a claim for fatigue and 
sleep impairment, the preponderance of the evidecnce 
establishes that the complaints are associated with his 
psychiatric disorder.  Therefore, service coinnection is 
granted to the extent that the psychiatric disorders have 
been granted.  However, to the extent that there is a claim 
for an undiagnosed illness, the preponderacne of the evidcne 
is against the claim.  

VCAA Consideration

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the October 1998 rating decision of the evidence 
that was considered in the denial of his claims and the 
reasons why those claims were denied.  That rating decision, 
as well as the statement of the case (SOC) and supplemental 
statement of the case (SSOC), informed the appellant what 
kind of evidence was needed to substantiate his claims.  The 
RO had contacted the veteran to inform him of what evidence 
was needed to support his claims.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC, SSOC, and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of his claims.  The RO requested 
all relevant treatment records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The RO also requested and obtained 
service medical records of the appellant.  

The appellant was provided VA examinations pursuant to his 
claims.  Relevant VA outpatient treatment and hospital 
records have been obtained.  Multiple medical records from 
all non-VA sources, medical facilities and physicians, as 
identified by or submitted by the veteran have been obtained 
and considered.  In this case, the Board finds that VA has 
done everything reasonably possible to assist him.  There is 
more than sufficient evidence of record to decide his claim 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted, except with respect to the issue of a total 
compensation rating based on individual unemployability, as 
indicated below.  


ORDER

Service connection for migraine headaches is denied.  

Service connection for chronic obstructive pulmonary disease 
is granted.  

Service connection for asthma is granted.  

Service connection for tussive syncope is granted.  

Service connection for seizures due to an undiagnosed illness 
is denied.  

Service connection for tinea of the hands, groin and feet is 
denied.  

Service connection for joint soreness due to an undiagnosed 
illness is denied.  

Service connection for hepatitis C is denied.  

Service connection for diarrhea due to an undiagnosed illness 
is denied.  

Service connection for a dental disorder is denied.  

Service connection for hemorrhoids is denied.  

Service connection for hiatal hernia is denied.  

Service connection for duodenitis is denied.  

Service connection for major depression and post-traumatic 
stress disorder is granted.  


REMAND

The issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities needs to be readjudicated.  

The case is remanded for the following action:  

With the additional grant of benefits by 
the Board's decision and, if any, by the 
RO, the issue of a total compensation 
rating based on individual 
unemployability should be readjudicated.  
If this benefit remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


